 

 

Exhibit 10.3

AWARD TERMS OF DEFERRED STOCK UNITS

GRANTED TO A NONEMPLOYEE DIRECTOR

UNDER THE CHEMOURS COMPANY EQUITY AND INCENTIVE PLAN

 

 

Introduction

You have been granted vested Deferred Stock Units (the “Award”) under The
Chemours Company Equity and Incentive Plan (the “Equity and Incentive Plan”) in
accordance with your Annual Deferral Election Form (the “Deferral Election
Form”) under The Chemours Company Stock Accumulation and Deferred Compensation
Plan for Directors (the “Deferred Compensation Plan” and, together with the
Equity and Incentive Plan, the “Plans”).  The Award is subject to these Award
Terms and the terms of the Plans and your Deferral Election Form, which are
hereby incorporated by reference.  For purposes of the Equity and Incentive
Plan, the Award shall be considered an “Other Stock-Based Award.”  To the extent
that an Award Term conflicts with the Plans, the Plans shall govern.  Unless
otherwise defined herein, the terms defined in the Equity and Incentive Plan
shall have the same defined meanings in these Award Terms, including any
appendices to these Award Terms (hereinafter, collectively referred to as the
“Agreement”).  A copy of the Deferred Compensation Plan and your Deferral
Election Form are available upon request.  A copy of the Equity and Incentive
Plan, and related materials, such as the Equity and Incentive Plan prospectus,
are available upon request or on the Merrill Lynch website at:

 

www.benefits.ml.com

 

Date of Grant[        ] (“Date of Grant”)

 

Type of AwardDeferred Stock Units

 

Number of Deferred
Stock Units Awarded[        ]

 

Dividend Equivalents

Dividends payable on the shares of Stock represented by your Deferred Stock
Units (including whole and fractional Deferred Stock Units) will be allocated to
your account in the form of additional Deferred Stock Units (whole and
fractional) based upon the closing Stock price on the date of the dividend
payment.  Any such additional Deferred Stock Units will be subject to the same
terms and conditions as the Deferred Stock Units to which they relate.

 

Vesting

The Award is 100% vested.

 

Shareholder Rights

Deferred Stock Units are not shares of Stock.  They represent an unfunded and
unsecured right to receive shares of Stock upon settlement.  Until the Deferred
Stock Units are settled, you will not have any voting rights, the right to
receive dividends (but you will have the right to receive additional Deferred
Stock Units to the extent dividends are paid, as described above) or other
rights of a shareholder.

 

Settlement

The Deferred Stock Units will be settled (meaning one share of Stock will be
issued to you or your beneficiary (or estate, if there is no beneficiary), as
applicable, for each Deferred Stock Unit, with any fractional Deferred Stock
Unit

 

--------------------------------------------------------------------------------

 

paid in cash) on the distribution date or event you elected in your Deferral
Election Form, or if earlier, as soon as practicable after your death.  The
value of any fractional Deferred Stock Unit will be based on the closing price
of a share of Stock on the Deferred Stock Unit settlement date.

 

Taxes

The Deferred Stock Units are subject to various taxes upon settlement.  For U.S.
residents, the Company is not required nor does it withhold taxes relating to
the Deferred Stock Units; however, the Company will report proceeds on a Form
1099-MISC.  You are encouraged to consult a tax professional on more specifics.

  

Severability

The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.

 

Waiver

You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach of this Agreement.

 

Appendix

Notwithstanding any provisions in these Award Terms, the Deferred Stock Units
shall be subject to the additional terms and conditions set forth in Appendix A
to this Agreement and to any special terms and provisions as set forth in
Appendix B for your country, if any.  Moreover, if you relocate to one of the
countries included in Appendix B, the special terms and conditions for such
country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons.  Appendix A and B constitute part of these Award Terms.

 

Imposition of Other



Requirements

The Company reserves the right to impose other requirements on your
participation in Plans, on the Deferred Stock Units and on any shares of Stock
issued under the Equity and Incentive Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
you to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 




 

--------------------------------------------------------------------------------

 

APPENDIX A

ADDITIONAL TERMS AND CONDITIONS

This Appendix includes additional terms and conditions that govern the Deferred
Stock Units. These terms and conditions are in addition to, or, if so indicated,
in place of, the terms and conditions set forth in the Award Terms. Capitalized
terms used and not otherwise defined herein shall have the meanings ascribed to
them in the Award Terms or the Equity and Incentive Plan.

Data Privacy

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Deferred Stock Unit grant materials by and among
the Company and its Subsidiaries or Affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plans.

 

You understand that the Company may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number (e.g.,
resident registration number), salary, nationality, job title, any stock or
directorships held in the Company, details of all Deferred Stock Units or any
other entitlement to stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plans (“Data”).

 

--------------------------------------------------------------------------------

 

 

You understand that Data will be transferred to any third parties assisting the
Company with the implementation, administration and management of the Plans. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting the Company’s Corporate
Secretary. You authorize the Company, its Subsidiaries and Affiliates, and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plans to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plans. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plans. You understand
that you may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consent herein, in any case without cost, by contacting
in writing the Company’s Corporate Secretary. Further, you understand that you
are providing the consent herein on a purely voluntary basis.  If you do not
consent, or if you later seek to revoke your consent, your status or service and
career with the Company will not be affected; the only consequence of refusing
or withdrawing your consent is that the Company would not be able to grant you
Deferred Stock Units or other awards or administer or maintain such awards
(i.e., the award would be null and void). Therefore, you understand that
refusing or withdrawing

your consent may affect your ability to participate in the Plans.  For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact the Company’s Corporate Secretary.

Nature of Grant

By participating in the Plans, you acknowledge, understand and agree that:

 

(a)the Plans are established voluntarily by the Company, they are discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plans; (b) the grant of the Deferred
Stock Units is voluntary and occasional and does not create any contractual or
other right to receive future grants, or benefits in lieu of Deferred Stock
Units, even if Deferred Stock Units have been granted in the past; (c) all
decisions with respect to future grants of Deferred Stock Units, if any, will be
at the sole discretion of the Company; (d) you are voluntarily participating in
the Plans; (e) the Deferred Stock Units are not intended to replace any pension
rights or compensation; (f) unless otherwise agreed with the Company, the
Deferred Stock Units and the shares of Stock subject to the Deferred Stock
Units, and the income and value of same, are not granted as consideration for,
or in connection with, any service you may provide as a director of a Subsidiary
or Affiliate; (g) the Deferred Stock Units and the income and value of same are
not part of normal or expected compensation for any purpose including, without
limitation, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments; (h) the future value of the
underlying shares of Stock is unknown, indeterminable and cannot be predicted
with certainty; (i) for purposes of the Deferred Stock Units, your service
relationship will be considered terminated as of the date you are no longer
actively providing services to the Company or one of its Subsidiaries or
Affiliates (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of laws in the jurisdiction where you
reside or provide services, and the Committee shall have the exclusive
discretion to determine when you are no longer actively providing services for
purposes of the Deferred Stock Units (including whether you may still be
considered to be providing services while on an approved leave of absence); (j)
unless otherwise provided in the Plans or by the Company in its discretion, the
Deferred Stock Units and the benefits evidenced by this Agreement do not create
any entitlement to have the Deferred Stock Units or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
shares of the Company; and (k) neither the Company, nor any Subsidiary or
Affiliate shall be liable for any foreign exchange rate fluctuation between your
local currency and the U.S. dollar that may affect the value of the Deferred
Stock Units or of any amount due to you pursuant to the settlement of the
Deferred Stock Units or the subsequent sale of any shares of Stock acquired upon
settlement.

 

--------------------------------------------------------------------------------

 

No Advice Regarding Grant

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying shares of Stock. You are hereby
advised to consult with your own personal tax, legal and financial

advisors regarding your participation in the Plans before taking any action
related to the Plans.

Venue

Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the Deferred Stock Units or this Agreement, shall be brought and
heard exclusively in the United States District Court for the District of
Delaware or the Delaware Superior Court, New Castle County. Each of the parties
hereby represents and agrees that such party is subject to the personal
jurisdiction of said courts; hereby irrevocably consents to the jurisdiction of
such courts in any legal or equitable proceedings related to, concerning or
arising from such dispute, and waives, to the fullest extent permitted by law,
any objection which such party may now or hereafter have that the laying of the
venue of any legal or equitable proceedings related to, concerning or arising
from such dispute which is brought in such courts is improper or that such
proceedings have been brought in an inconvenient forum.

Language

If you have received this Agreement or any other document related to this
Agreement translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.

Electronic Delivery and Acceptance

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plans by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plans through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

Insider Trading/Market Abuse Laws

You acknowledge that, depending on your country of residence, you may be subject
to insider trading restrictions and/or market abuse laws, which may affect your
ability to acquire or sell shares of Stock or rights to shares of Stock (e.g.,
Deferred Stock Units) under the Plans during such times as you are considered to
have “inside information” regarding the Company (as defined by the laws in your
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under the Company’s insider
trading policy.  You acknowledge that it is your responsibility to comply with
any applicable restrictions, and you are advised to speak to your personal
advisor on this matter.

Foreign Asset/ Account Reporting Requirements

Your country may have certain foreign asset and/or account reporting
requirements which may affect your ability to acquire or hold shares of Stock
under the Plans or cash received from participating in the Plans (including from
any sale proceeds arising from the sale of shares of Stock) in a brokerage or
bank account outside your country.  You may be required to report such accounts,
assets or transactions to the tax or other authorities in your country.  You
also may be required to repatriate sale proceeds or other funds received as a
result of your participation in the Plans to your country through a designated
bank or broker and/or within a certain time after receipt. You acknowledge that
it is your responsibility to comply with such regulations, and you should
consult your personal legal advisor for any details.

 

 

--------------------------------------------------------------------------------

 

APPENDIX B

COUNTRY-SPECIFIC TERMS AND CONDITIONS

This Appendix includes additional terms and conditions that govern the Deferred
Stock Units granted to you under the Plans if you reside in one of the countries
listed herein. These terms and conditions are in addition to, or if so
indicated, in place of the terms and conditions set forth in the Award Terms or
Appendix A.

You should be aware that local exchange control laws may apply to you as a
result of your participation in the Plans. By accepting the Deferred Stock
Units, you agree to comply with applicable exchange control laws associated with
your participation in the Plans.  If you have any questions regarding your
responsibilities in this regard, you agree to seek advice from your personal
legal advisor, at your own cost, and further agree that neither the Company nor
any Subsidiary or Affiliate will be liable for any fines or penalties resulting
from your failure to comply with applicable laws.

If you are a citizen or resident of a country other than the one in which you
are currently working or are considered a resident of another country for local
law purposes, the terms and conditions contained herein may not be applicable to
you, and the Company shall, in its discretion, determine to what extent the
terms and conditions contained herein shall apply to you.

CANADA

Deferred Stock Units Settled in Shares Only.  Notwithstanding any discretion
contained in Section 6(b)(iii) of the Equity and Incentive Plan, or any
provision in this Agreement to the contrary, Deferred Stock Units granted to you
in Canada will be settled in shares of Stock only.

Securities Law Information.  You are permitted to sell shares of Stock acquired
under the Award through a broker acceptable to the Company, provided the resale
of shares of Stock acquired under the Award takes place outside of Canada
through the facilities of a stock exchange on which the shares of Stock are
listed.  The shares of Stock are currently listed on the New York Stock
Exchange.

 

 

 

6